IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                              AT JACKSON
                              Assigned on Briefs November 12, 2008

                       STATE OF TENNESSEE v. DEONTE McBEE

                         Appeal from the Criminal Court for Shelby County
                              No. 03-04435    W. Fred Axley, Judge



                     No. W2007-01719-CCA-R3-CD - Filed August 24, 2009


The Defendant, Deonte McBee, appeals from his convictions of first degree felony murder in the
perpetration of robbery; especially aggravated robbery, a Class A felony; and four counts of
aggravated robbery, a Class B felony. He was sentenced to life for the murder conviction, to twenty-
five years as a violent offender for the especially aggravated robbery conviction, and to twelve years
as a Range I offender for each of the aggravated robbery convictions. The aggravated robbery
convictions were imposed consecutively to each other and to the murder conviction, and the effective
sentence is life plus forty-eight years. In this appeal, the Defendant claims (1) that there was
insufficient proof to support the felony murder conviction, (2) that the trial court erred in instructing
the jury to consider the murder offense and its lesser included offenses in sequential order, and (3)
that the trial court erred in giving a criminal responsibility instruction. We affirm the judgments of
the trial court.

     Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed

JOSEPH M. TIPTON , P.J., delivered the opinion of the court, in which ALAN E. GLENN and D. KELLY
THOMAS, JR., JJ., joined.

David Christensen, Memphis, Tennessee (on appeal); and William Massey and Lorna McClusky,
Memphis, Tennessee (at trial), for the appellant, Deonte McBee.

Robert E. Cooper, Jr., Attorney General and Reporter; J. Ross Dyer, Senior Counsel; William L.
Gibbons, District Attorney General; and Paul F. Goodman and Tracye N. Jones, Assistant District
Attorneys General, for the appellee, State of Tennessee.

                                              OPINION
       At the trial, Phyllis Hale testified that she was the mother of the victim1, James Ryan Hale,
and that he lived with her. She said the victim was celebrating his birthday on September 18, 2002.
She said that her son worked as a free-lance tattoo artist, that he left her home around 5:00 or 6:00


        1
        Although this case involves multiple shooting and robbery victims, we use the term “victim” to refer to James
Ryan Hale, the individual who was killed.
p.m. with his best friend, Johnny Mack Bateman, and that he had several people whom he planned
to tattoo. She said that she was awakened by her fourteen-year-old son around 1:30 a.m. on
September 19 who told her that a friend of the victim’s was at the door. She said the friend, Diana
Ray, told her that the victim had been shot. She said that she went outside to go to the hospital
around 2:30 or 3:00 a.m., but that she saw police officer J.D. Simon, who told her the victim was
dead.

        Walter Lane testified that he and his brother, Bobby Strickland, were living together in
September 2002. He said that at about 9:30 p.m. on September 18, the victim came to their house
to give tattoos to several people. He identified his brother, himself, Tammy Hughes, and Anthony
Hill as being present. He denied that Ms. Hughes was his girlfriend. He said that there were also
two women whose names he did not know who came to the house that evening to see about getting
tattoos. He said that around 11:30 p.m. to 12:45 a.m., everyone except his brother was assembled
in the dining room watching the victim tattoo Ms. Hughes when the Defendant and Chanceller
Chatman knocked on the door and entered. He identified the Defendant as someone he had known
since the Defendant was thirteen or fourteen years old and Mr. Chatman as someone he had known
through the neighborhood for three or four years. He said that both men had been in his home to
view sports on previous occasions. He said that one of the men said they had come to watch the
victim give tattoos. However, he said that Mr. Chatman came behind him with a gun and that the
Defendant raised a gun and said, “Y’all b------ know what time it is.” He said that everyone
surrendered their money and that Mr. Chatman took it. He said that the Defendant and Mr. Chatman
told them to “get naked” and that everyone but him had taken off their clothes. He said that Mr.
Chatman ran around the house, kicking holes in the walls, pulling out drawers, and saying that he
knew there was more money in the house. He said the Defendant held everyone in a corner at
gunpoint, fired his gun at the floor, and stated, “I ain’t playing with y’all.” He said Mr. Chatman
took his brother to the back room, where his brother had a locked chest with books in it, and
demanded that Mr. Lane’s brother open the chest. He said Mr. Chatman hit the gun against the wall,
causing it to fire. He said the bullet came through the wall and struck the Defendant. He stated that
the Defendant yelled, “[T]hey shooting,” said, “I shoot,” and began firing, striking him, the victim,
and Ms. Hughes. He said that he ran into the back room to see if his brother had been shot and that
he passed Mr. Chatman in the hallway. He said that Mr. Chatman left without firing more shots but
that the Defendant continued to fire as he fell out of the house.

       Mr. Lane acknowledged that he had several felony convictions, including forgery, burglary,
drug offenses, and handgun possession offenses, and that he had been to juvenile court for a child
support matter. He said that on the night in question, he smoked a marijuana “blunt” and drank three
Bud Light beers. He denied that he had a gun or had seen anyone other than the Defendant and Mr.
Chatman with a gun and that the others had been naked and unable to conceal a weapon.

       On cross-examination, Mr. Lane acknowledged that he had not told the police about the two
unidentified women who were at the house. He said that the police probably misunderstood him to
say that he had known the Defendant for three or four years, when he had in fact known the
Defendant for much longer. He denied any knowledge of any drugs being delivered to his home that
evening and stated that there were no drugs in the home other than the “blunt” he had smoked earlier.


                                                -2-
He admitted that he had said first that he did not know whether a .45 Glock handgun would “jump”
when fired but then acknowledged his previous statement in which he said he had seen this type of
gun “jump.” He said the shot that hit him went through his left arm from front to back. He said he
never saw the Defendant aim the gun at the victim. He admitted that the photographs introduced as
exhibits did not show the holes that had been kicked in the walls but stated that the damaged areas
were not depicted in them. He acknowledged his previous statement that he did not know whether
the Defendant or Chatman shot him.

        Anthony Hill testified that he was at Walter Lane’s home on the evening of September 18,
2002, where he and others were being tattooed by the victim. He identified those present as Mr.
Lane, Bobby Strickland, Tammy Hughes, and two women whose names he did not know. He said
that he met one of the unidentified women earlier that day, that she admired his tattoos, and that
when she called him that night, he invited her over.

         Mr. Hill acknowledged that he had several prior convictions, including six for felony drug
offenses and one for theft. He admitted that he was on probation and that a condition of his
probation “was to show up in court.” He said that he was in the business of selling drugs in
September 2002 and that he called the Defendant on September 18 because he wanted to buy seven
grams of crack cocaine and seven grams of powder cocaine from the Defendant, although he said
that in the past he had only sold drugs to the Defendant.

        Mr. Hill testified that on the night in question, the Defendant and Chanceller Chatman came
into the house and were looking at the tattoo that Ms. Hughes was getting. He said that he turned
around to purchase the cocaine from the Defendant and saw that both the Defendant and Chatman
had guns. He said that he asked the Defendant “what was up” and that the Defendant said, “You
know what this is.” He said that he was in disbelief that they were robbing him. He said that the
Defendant and Chatman told them to get naked. He said he threw $740 on a table, which he said
Chatman retrieved. He said he heard one of the men tell Lane that they did not want his money. He
stated that he did not want to take off his clothes and that the Defendant said, “You think I’m
playing,” and fired a shot at Hill’s feet.

        Mr. Hill testified that Chatman took Strickland into the back of the house, while the
Defendant held everyone else at gunpoint. He said that he asked the Defendant why he was doing
this and that the Defendant responded that “[Mr. Hill] was talking to somebody on the phone about
telling on him.” Mr. Hill testified, “I told him I don’t even know him. I told him I know of him but
I don’t know him. I know you.” He stated that he heard Mr. Chatman demand that Mr. Strickland
open the trunk, Mr. Strickland say he could not open it, and a gunshot.

        Mr. Hill testified that the Defendant started shooting and that the Defendant and Mr. Lane
ran outside. He said that they shot into the house from outside. He stated that Lane, Hughes, the
victim, and he were all shot.

        Mr. Hill testified that he did not talk to the police that night. He stated he had pending cases
and left the scene. He said that he talked to the police two or three days later.


                                                  -3-
        Mr. Hill testified that he had known the Defendant since the Defendant was ten or twelve
years old. He stated that he had known Mr. Lane for twenty-five years and Mr. Strickland for about
fifteen years. He said that he had known the victim for about five years and that he had about six
tattoos from the victim. He said that the Defendant and Chatman were not strangers at Mr. Lane’s
home and that there had been no forcible entry on the evening in question.

        Mr. Smith identified a photograph of the Defendant’s Nissan Maxima. He said that he was
familiar with the car because he had assisted the Defendant by driving one of the Defendant’s two
cars to a store to have stereo equipment taken from one and put into the other.

        Dr. O’Brian Cleary Smith performed the autopsy of the victim. He testified that the victim
had a bullet wound to the left side of the jaw which went across the jaw bone, under the tongue,
severed the subclavian artery and vein, and entered the top of the right lung. He said that the
victim’s death occurred from his chest filling with blood, injury to the blood vessels, compression
of the lung, and damage to the lung. He said that there were no drugs detected in the victim’s body
and that his blood alcohol level was .058 percent. He said that according to emergency room
records, the victim was pronounced dead about twelve minutes after he arrived there. He classified
the cause of the victim’s death as a gunshot wound to the neck and chest.

        Officer Shan Tracy of the Memphis Police Department testified that he went to the hospital
and took thumb prints of the victim in order to identify the victim. He said that he went back to the
hospital later and took a bullet from Officer Lynn, which he took to the property room. He said that
the bullet had been recovered from an individual named Shawn Jackson. He said that he was unable
to perform a gunshot residue test on Mr. Jackson because the patient was in surgery.

        Officer David Galloway of the Memphis Police Department testified that he responded to
the crime scene that had been previously identified as the home of Mr. Lane and Mr. Strickland. He
said that he collected evidence, sketched the scene, and took photographs. He identified shell
casings, a bullet, two metal fragments recovered outside the home, and possible bullet holes in the
exterior wall, porch, and door frame of the house. He identified a .40 caliber spent shell casing
found in the living room, a 9 millimeter spent shell casing found in the bedroom, and a bag of what
was believed to be marijuana found in the bedroom. He said that he did not observe a box of .357
bullets on a counter next to a television inside the home.

       Officer Patricia Turnmire of the Memphis Police Department testified that she went to
recover weapons at an apartment complex on September 19, 2002. She said that the weapons were
located outside in the area of a maintenance shed where a gate was used to contain children or
animals. She described the weapons as being .40 caliber and 9 millimeter. She said one live round
was in the chamber and two live rounds were in the clip of the .40 caliber. She said the 9
millimeter’s chamber and clip were empty.

       Officer Eric Hutchison testified that in September 2002, he was a detective in the Homicide
Bureau of the Memphis Police Department and was the case coordinator for the victim’s homicide.
He said that he sent the weapons and ammunition recovered to the Tennessee Bureau of


                                                -4-
Investigation for analysis. He said that Officer Tim Sims had worked at the crime scene at the
apartment complex but that Officer Sims was now deceased.

        Special Agent Tommy Heflin of the Tennessee Bureau of Investigation testified as an expert
in firearms identification. He said that the TBI had examined evidence from this case in 2002 and
2005 and that he was the examiner in 2005. He said that one of the weapons was a .40 caliber
Fabrique Nationale semiautomatic pistol, which he said was sometimes misidentified as being
manufactured by Smith and Wesson. He identified the other weapon as a 9 millimeter High Point
C9 semiautomatic pistol. He said the .40 caliber weapon would hold as many as eleven rounds and
the 9 millimeter weapon would hold as many as nine. He determined that the three .40 caliber
cartridge casings had been fired from the .40 caliber weapon. He said that a lead bullet core would
have at one time been contained within a .40 caliber copper jacket and that the copper jacked bore
markings that indicated it had been fired from the .40 caliber weapon. He stated that the bullet
identified as having come from Shawn Jackson had been fired from the 9 millimeter weapon. He
said that he was unable to make any identification with respect to two lead fragments and a 9
millimeter class lead core. He identified photographs he took of the evidence he examined. He said
that on a semiautomatic weapon, the trigger must be pressed and released each time the weapon is
fired.

        Tammy Hughes testified that she was at the home of Mr. Lane and Mr. Strickland on the
evening of September 18, 2002. She said that Lane, Strickland, Anthony Hill, and the victim were
present when she arrived after 10:00 p.m. and that two other women, whose names she did not know,
arrived after she did. She said that she watched the victim give tattoos to others and that the victim
began giving her a tattoo. She said that she heard a loud banging sound, which she believed to be
the door slamming, and that she saw the Defendant and Chanceller Chatman standing inside the door
holding guns. She said that the Defendant shot at the floor to get everyone to be quiet. She said the
men made everyone move from the dining room to the living room. She said that the Defendant
asked if anyone had a pistol and that he said, “[Y]’all b------ know what time it is.” She said the men
made them surrender their money and undress and that the Defendant stood facing them. She said
that she, Lane, Strickland, Hill, and the victim all surrendered money. She could not recall whether
the two unidentified women were standing with them at this point. She said that Chatman began
searching through the house and that he took Strickland into the back. She said that she heard
commotion in the back, Chatman “fussing” at Strickland about not being able to open the chest, and
a gun firing and that she saw that the Defendant had been shot. She said the Defendant shouted,
“[T]hese m----f------ done shot me,” and began shooting. She stated that Mr. Chatman grabbed
money as he was running out the door and that the Defendant backed out of the house and shot Lane,
the victim, and her. She said the victim was shot as he was running into the kitchen. She said that
the Defendant continued firing shots even after he was outside the door threshold. She said that she
called 9-1-1 at 1:00 or 1:05 a.m. after the gunfire stopped.

       Ms. Hughes testified that she was taken to the hospital and that while there she saw the
Defendant coming into the hospital on a stretcher. She said she informed the detective who was
there. She said that she did not know the Defendant or Chatman before this night. She identified
a photographic lineup from which she had identified the Defendant and said that she had been certain
when she made this identification.

                                                 -5-
        Ms. Hughes testified that Strickland and Hill went into the front yard after receiving their
tattoos but that she did see them again that evening. She then acknowledged her prior statement in
which she said that these two individuals left after being tattooed, and she said stated that although
the statement did not say these men returned to the house later, they had done so and were present
for the shooting. She also acknowledged that she did not say in her statement that Strickland went
into the back of the house with Chatman. She acknowledged that she identified Lane as her ex-
boyfriend on direct examination but that she said in her previous statement that he was her boyfriend.
She admitted that Lane was paying for her tattoo that evening. She said that she surrendered about
$200 but admitted that she said in her previous statement that the amount was $100. She
acknowledged her previous statement that she did not think the Defendant was aiming at anyone in
particular as he was firing his gun. She denied that anyone other than the Defendant and Mr.
Chatman had a gun.

        Officer Andrew Hurst of the Memphis Police Department testified that he was dispatched
to the Wingood Manor Apartments on September 19, 2002, to respond to a report of an attempted
carjacking in which a person named Shawn Jackson had been shot in the stomach. He said that when
he and his partner, Chris Joyner, arrived at the apartment complex, the victim had already been
transported by ambulance to a hospital. He said that he spoke with Chanceller Chatman, who gave
him different versions of the alleged carjacking. He said that he examined the car and found it
unusual that there was blood on the outside right rear spoiler. He said that Mr. Chatman reported
that Shawn Jackson was shot while sitting in the driver’s seat and that although Mr. Chatman
claimed to have taken over driving after Mr. Jackson was shot, he did not notice any blood on Mr.
Chatman.

        Officer Hurst testified that he interviewed Luthia McBee at the apartment complex. He said
that the door to Ms. McBee’s apartment had been kicked in and that Mr. Chatman stated that he
received no answer at the door and kicked it in to gain access to the telephone to call 9-1-1.

        Officer Jerry Collard of the Memphis Police Department testified that he was dispatched to
the Regional Medical Center in the early morning hours of September 19, 2002. He said that he
spoke with Mr. Lane and Ms. Hughes. He said that as he was interviewing Hughes, she looked at
a trauma victim who was being taken to surgery and started to cry. He said that she whispered to
him that this patient was the person who shot her. He said that at the time, they believed the
patient’s name to be Shawn Jackson.

       Lynette Wahpepah testified that she was a records custodian at the Regional Medical Center.
She presented the medical records of Shawn Jackson’s, also known as Deonte McBee,
hospitalization beginning on September 19, 2002. She stated that there was an envelope of the
Defendant’s valuables, the contents of which were received by the Memphis Police Department.

        A stipulation was read which stated that Memphis Police Department Officer James Bebout
collected clothing belonging to the victim and containing a crack pipe and seventy cents. The
stipulation provided that a male named Lipford stated to Officer Bebout that another male named
Hill left the clothing at an address on Merrycrest and that Lipford had taken the clothes to his
parents’ home on Watson.

                                                 -6-
        The Defendant began his case-in-chief by calling Officer James Fitzpatrick of the Memphis
Police Department, who testified that at 3:40 a.m. on September 19, 2002, he was called to the
residence that had been identified previously as Mr. Lane and Mr. Strickland’s. He said that while
on the scene, he saw a box of .357 magnum shells on a chest of drawers in the front room of the
house. He denied that he tagged or collected any evidence.

        Officer Frederick Williams of the Memphis Police Department testified that he was sent to
the Red Roof Inn on September 19, 2002, to a room that was registered to the Defendant. He said
that he had a search warrant and that he recovered a small suitcase, 23.3 grams of crack cocaine, and
33 grams of powder cocaine. He identified photographs of the suitcase, which reflect that it
contained cash and a Tennessee identification card bearing the Defendant’s name. Officer Williams
stated that the cash amounted to $5,505.36. He said that he was with Sergeant Tim Sims on the
night in question and that Sergeant Sims had since passed away. He identified a receipt for the hotel
room bearing the names of the Defendant and Robert Artell, a Cricket cellular telephone bill
addressed to the Defendant, and a title to a 1994 Nissan vehicle in the name of Kenneth Rolls. He
said also there was a receipt for the license tag for the car, which was in Luthia McBee’s name.
Additionally, there was a receipt for Stereo One dated September 7, 2002, although the customer’s
name did not appear on it.

        Officer Tina Crowe Howard of the Memphis Police Department testified that on September
19, 2002, she was called to the apartment complex that was associated with this case. She identified
photographs of a Nissan Maxima she observed there, which she said had blood on the right rear
spoiler and what appeared to be a bullet hole on the left rear bumper. She said she also observed a
white tank top, a gray short-sleeved tee shirt, a beige bath towel, jeans shorts and black and white
striped underwear, all of which appeared to be bloody.

         The Defendant did not testify. After receiving the proof, the jury found the Defendant guilty
of first degree murder in the perpetration of robbery, especially aggravated robbery, and four counts
of aggravated robbery. This appeal followed.

                                                   I

         The Defendant argues that the trial court erred in denying his motion for judgment of
acquittal at the end of the State’s proof and at the end of all proof because the evidence was
insufficient to support a conviction of first degree felony murder. He argues that the State’s proof
failed to show that he intended to kill the victim and that he shot in self-defense. The State counters
that it was not required to prove an intent to kill in order to obtain a conviction of felony murder.
We agree with the State.

         On appellate review of a denial of a motion for judgment of acquittal, we apply the same
standard as a question of the sufficiency of the evidence. See, e.g., State v. Brewer, 945 S.W.2d 803,
805 n.2 (Tenn. Crim. App. 1997). Our standard of review is “whether, after viewing the evidence
in the light most favorable to the prosecution, any rational trier of fact could have found the essential
elements of the crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979).
This means we do not reweigh the evidence but presume that the jury has resolved all conflicts in

                                                  -7-
the testimony and drawn all reasonable inferences from the evidence in favor of the State. See State
v. Sheffield, 676 S.W.2d 542, 547 (Tenn. 1984); State v. Cabbage, 571 S.W.2d 832, 835 (Tenn.
1978).

        The Defendant was convicted of felony murder, which is defined as “[a] killing of another
committed in the perpetration of or attempt to perpetrate any first degree murder, act of terrorism,
arson, rape, robbery, burglary, theft, kidnapping, aggravated child abuse, aggravated child neglect,
or aircraft piracy[.]” T.C.A. § 39-13-202(2) (2006) (amended 2007). “Robbery is the intentional or
knowing theft of property from the person of another by violence or putting the person in fear.”
T.C.A. § 39-13-401(a) (2006). Tennessee’s self-defense statute provides

               (a) A person is justified in threatening or using force against another
               person when and to the degree the person reasonably believes the
               force is immediately necessary to protect against the other’s use or
               attempted use of unlawful force. The person must have a reasonable
               belief that there is an imminent danger of death or serious bodily
               injury. The danger creating the belief of imminent death or serious
               bodily injury must be real, or honestly believed to be real at the time,
               and must be founded upon reasonable grounds. There is no duty to
               retreat before a person threatens or uses force.

T.C.A. § 39-11-611(a)(2006).

        First, we note that the Defendant has cited no authority for his proposition that the State was
required to prove intent to kill in order to obtain a conviction for felony murder. We note, as well,
that this argument is contrary to the language of the felony murder statute, which does not require
the intent to kill a victim. See T.C.A. § 39-13-202(2); State v. Walker, 893 S.W.2d 429, 431 (Tenn.
1995). The Defendant’s argument that there was no proof of his intent to kill the victim must fail.

         Further, the proof is sufficient to sustain the conviction. In the light most favorable to the
State, the evidence demonstrates that the Defendant and Chanceller Chatman went to a home where
the victim was giving tattoos. Armed with handguns, they demanded money from the victim and
the others present. The Defendant shot his weapon at Mr. Hill’s feet to intimidate them. The armed
Defendant held several of the individuals hostage in the living room of the home while Mr. Chatman
forced Mr. Strickland at gunpoint to go to the back of the home and demanded that he open a locked
chest. Chatman fired his gun, and the bullet struck the Defendant, who then began firing his weapon
at the individuals in the house and continued firing as he and Chatman fled the home. One of the
shots struck and killed the victim. The Defendant’s argument that he shot in self-defense requires
us to reweigh the proof, which we may not do as an appellate court. The evidence is sufficient to
support the Defendant’s conviction of felony murder in the perpetration of a robbery. The Defendant
is not entitled to relief on this basis.

                                                  II



                                                 -8-
        The Defendant also argues that the trial court erred in instructing the jury that it must find
the Defendant not guilty of a greater offense before considering whether he was guilty of the next-
lesser offense. The State responds that the Defendant waived consideration of the issue by failure
to object to the instructions at trial and that in any event, the trial court properly instructed the jury
on the order in which it was to consider the offenses.

        The State is correct that the issue was not raised during the trial, although the record reflects
that the issue was raised in the motion for new trial. See State v. Faulkner, 154 S.W.3d 48, 58
(Tenn. 2005) (Pursuant to Tennessee Rule of Criminal Procedure 30(b), “[a]n erroneous or
inaccurate jury charge, as opposed to an incomplete jury charge, may be raised for the first time in
a motion for a new trial and is not waived by the failure to make a contemporaneous objection.”);
State v. Lynn, 924 S.W.2d 892, 898-99 (Tenn. 1999). In any event, our supreme court held recently
that sequential jury instructions satisfy a defendant’s right to a trial by jury under Article I, Section
6 of the Tennessee Constitution, including the right to have instructions on charged and lesser
included offenses and the right to a unanimous jury verdict. State v. Davis, 266 S.W.3d 896, 905
(Tenn. 2008). We conclude that the instructions as given, requiring sequential assessment of the
offenses, did not violate the Defendant’s rights to due process and to trial by jury.

                                                   III

        The Defendant also argues that the trial court erred in giving an instruction on the theory of
criminal responsibility. He claims that criminal responsibility was not charged in the indictment and
therefore was not a theory of guilt upon which the State could proceed. The State responds that the
Defendant waived this issue by failing to object to the instruction at trial and that the instruction was
in accord with the law.

       The State is correct that the Defendant did not raise the issue at the trial, although the issue
appears in the Defendant’s motion for new trial. See Faulkner, 154 S.W.3d at 58; Lynn, 924 S.W.2d
at 898-99. In any event, the Defendant is not entitled to relief.

        A defendant is criminally responsible for an offense committed by another if, “[a]cting with
intent to promote or assist the commission of the offense, or to benefit in the proceeds or results of
the offense, the [defendant] solicits, directs, aids, or attempts to aid another person to commit the
offense.” Id. § 39-11-402(2). Criminal responsibility is not a separate crime but is “solely a theory
by which the State may prove the defendant’s guilt of the alleged offense . . . based upon the conduct
of another person.” State v. Lemacks, 996 S.W.2d 166, 170 (Tenn. 1999). If guilt of the offense via
a theory of criminal responsibility for the conduct of another is fairly raised by the proof, an
instruction on that theory is proper. Id. at 171.

         The proof in the present case supports the criminal responsibility instruction given. There
was evidence that the Defendant was armed, that he demanded money which Mr. Chatman took, that
he held some of the occupants of the home at gunpoint while Chatman looked for other money and
demanded that Mr. Strickland open the chest, and that he shot at the occupants of the home in order
to facilitate his and Chatman’s flight with money.


                                                   -9-
        In consideration of the foregoing and the record as a whole, the judgments of the trial court
are affirmed.



                                                       ___________________________________
                                                       JOSEPH M. TIPTON, PRESIDING JUDGE




                                                -10-